EXHIBIT 10.4


THE HOWARD HUGHES CORPORATION
AMENDMENT NO. 1 TO RESTRICTED STOCK AGREEMENTS


THIS AMENDMENT NO. 1 TO RESTRICTED STOCK AGREEMENTS (this “Amendment”), dated as
of November 4, 2020, is entered into by and between The Howard Hughes
Corporation, a Delaware corporation (the “Company”), and Peter F. Riley
(“Grantee”).


RECITALS


WHEREAS, the Company and Grantee entered into that certain time and
performance-based Restricted Stock Agreement, dated as of February 25, 2016 (the
“Restricted Stock Agreement”);


WHEREAS, the Company and Grantee entered into those certain time-based
Restricted Stock Agreements, dated as of February 23, 2017; February 16, 2018;
February 20, 2019; and February 12, 2020 (each, a “Time-Based Restricted Stock
Agreement”); and


WHEREAS, the Company and Grantee desire to amend the terms of (a) the Restricted
Stock Agreement to provide for the immediate vesting of all restricted shares
that are not part of the Company-based Vesting Component (as defined in the
Restricted Stock Agreement) in the event of the death or disability of Grantee
and (b) each Time-Based Restricted Stock Agreement to provide for the immediate
vesting of the Time-based Vesting Component in the event of the death or
disability of Grantee.


NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
of which is hereby acknowledged, the Company and Grantee hereby agree as
follows:


1.    Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Restricted Stock Agreement, each Time-Based
Restricted Stock Agreement or The Howard Hughes Corporation Amended and Restated
2010 Incentive Plan (the “Plan”), as applicable.


2.Amendment.


(a)    The following shall be added as new Section 13 of the Restricted Stock
Agreement:


“Section 13. Death or Disability. Notwithstanding Sections 3 or 4 of this
Agreement, if the Grantee dies or suffers a Permanent Disability (as such term
is defined in that certain Employment Agreement, dated as of November 6, 2017,
by and between the Company and Grantee) prior to the vesting of the Restricted
Shares that are not part of the Company-based Vesting Component (the “Time-Based
Vesting Component”), then the entire Time-Based Vesting Component shall vest and
become nonforfeitable.”





--------------------------------------------------------------------------------





(b)     The following shall be added as new Section 12 of the Time-Based
Restricted Stock Agreements:


“Section 12. Death or Disability. Notwithstanding Sections 3 or 4 of this
Agreement, if the Grantee dies or suffers a Permanent Disability (as defined in
the Employment Agreement) prior to the vesting of the entire Time-based Vesting
Component, then the entire Time-based Vesting Component, to the extent not
already vested, shall vest and become nonforfeitable.”


3.No Other Changes. Except as provided in this Amendment, the Restricted Stock
Agreement and each Time-Based Restricted Stock Agreement remain in full force
and effect.


4.Interpretation. The interpretation and construction of this Amendment by the
Committee shall be final and conclusive. No member of the Committee shall be
liable for any such action or determination made in good faith.


5.Governing Law. This Amendment is made under, and shall be construed in
accordance with, the laws of the State of Delaware.


6.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.


Remainder of Page Intentionally Left Blank; Signature Page Follows


      


2



--------------------------------------------------------------------------------




Executed in the name and on behalf of the Company, as of the date first written
above.
 
THE HOWARD HUGHES CORPORATION


 
 
 
 
By:
/s/ David O'Reilly
 
 
Name: David O'Reilly
 
 
Title: Interim Chief Executive Officer, President and Chief Financial Officer

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Amendment and hereby agrees to the terms and conditions herein above set
forth.
 
/s/ Peter F. Riley
 
 
 
 
Peter F. Riley (Grantee)
 
 
 
 
Date:
November 4, 2020

        




  


3

